Title: To Benjamin Franklin from Peter Collas, 11 November 1778
From: Collas, Peter
To: Franklin, Benjamin


Honored Sir
Nantes November 11th. 1778.
I have the pleasure to imform you, that Mr. John Johnson & Mr. Ridley &c. has geaven me the Command of a brigg in thiers Service, to preceed from this place (under Convoy) for Verginy, therefore in my Small Capacity if I can be of any Service to you in the Convoyance of any thing. either letter of Pack’s. pray Comand me Geave me leave to Remains you of few Articles of mine Stoped at Calais at the Beureau which you promisse me, to wright to mr. leveaux at Calais & have them forwarded to mr. willms. at Nants this will add to the Repeeted favours shewed me, Subcribing myself your most humble & Obedient Servant—
Peter. Collas
 
Addressed: Honorable / Benjamen Franklin / Passy
Notation: Peter Colas Nantes 11. 9bre. 1778.
